Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 1 of 8




JACOBS ENGINEERING GROUP INC.
RESTRICTED STOCK UNIT AGREEMENT
(Performance Shares – ROIC)
(Awarded Pursuant to the 1999 Stock Incentive Plan, as Amended and Restated)
This Agreement is executed as of _____________________, by and between JACOBS
ENGINEERING GROUP INC. (the “Company”) and _____________________ (“Employee”)
pursuant to the Jacobs Engineering Group Inc. 1999 Stock Incentive Plan (the
“Plan”). Unless the context clearly indicates otherwise, all terms defined in
the Plan and used in this Agreement (whether or not capitalized) have the
meanings as set forth in the Plan.
1.Restricted Stock Units
Pursuant to the Plan, and in consideration for services rendered to the Company
or Related Company or for their benefit, the Company hereby issues, as of the
above date (the “Award Date”) to Employee an award of Restricted Stock Units in
accordance with the Plan and the terms and conditions of this Agreement (the
“Award”). The target number of Restricted Stock Units Employee is eligible to
earn under this Agreement is _______________ (the “Target ROIC Restricted Stock
Units”). Each Restricted Stock Unit represents the right to receive one share of
Jacobs Common Stock (subject to adjustment pursuant to the Plan) in accordance
with the terms and subject to the conditions (including the vesting conditions)
set forth in this Agreement and the Plan. If, with respect to the Restricted
Stock Units, the Employee has made an effective and operative deferral election
(“EDP Deferral Election”) under the Jacobs Engineering Group Inc. Executive
Deferral Plan (“EDP”) with respect to the shares underlying this Agreement, the
terms of the EDP and EDP Deferral Election governing the time of delivery of the
shares underlying this Agreement that become vested, if any, are incorporated by
reference herein.
2.Vesting and Distribution
(a)
The Award shall not be vested as of the Award Date and shall be forfeitable by
Employee without consideration or compensation unless and until otherwise vested
pursuant to the terms of this Agreement.

(b)
The number of Restricted Stock Units earned under this Agreement shall be equal
to the sum of the following (the “Earned ROIC Restricted Stock Units”):

1.
An amount, not less than zero, equal to one-third of the Target ROIC Restricted
Stock Units multiplied by the ROIC Performance Multiplier (as defined herein)
determined based upon the Company's ROIC (as defined herein) in fiscal year
2019; plus

2.
An amount, not less than zero, equal to (A) two-thirds of the Target ROIC
Restricted Stock Units multiplied by the ROIC Performance Multiplier determined
based upon the average ROIC in fiscal years 2020 and 2019 minus (B) the amount
determined pursuant to Section 2(b)(1) above; plus

3.
An amount, not less than zero, equal to (A) the Target ROIC Restricted Stock
Units multiplied by the ROIC Performance Multiplier determined based upon the
average ROIC in fiscal years 2019, 2020, and 2021





--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 2 of 8




minus (B) the amount determined pursuant to Sections 2(b)(1)and 2(b)(2) above.
The ROIC Performance Multiplier for purposes of the above calculations will be
determined by reference to the following tables based upon the average ROIC over
the indicated fiscal periods:
Fiscal Year 2019
ROIC
ROIC Performance Multiplier
Less than 8.3%
0%
8.3%
50%
9.3%
100%
10.3%
200%

Fiscal Year 2019 and Fiscal Year 2020
Average ROIC
ROIC Performance Multiplier
Less than 8.4%
0%
8.4%
50%
9.4%
100%
10.4%
200%

Fiscal Year 2019, Fiscal Year 2020 and Fiscal Year 2021
Average ROIC
ROIC Performance Multiplier
Less than 8.6%
0%
8.6%
50%
9.6%
100%
10.6%
200%

The ROIC Performance Multiplier will be determined using straight-line
interpolation based on the actual average ROIC other than those listed in the
charts above.
For purposes of this Section 2(b), the “Return on Invested Capital” for any
fiscal period is computed by dividing Adjusted Net Earnings by the Average of
Beginning and Ending Invested Capital during the period, and where invested
capital is the sum of equity plus long term debt less cash and cash
equivalents.  Adjusted Net Earnings means the Net Earnings attributable to the
Company as reported in its consolidated financial statements for such period
determined in accordance with accounting principles generally accepted in the
United States (“GAAP”) (A) as may be adjusted to eliminate the effects of
(i) costs associated with restructuring activities, as determined in accordance
with GAAP, regardless of whether the Company discloses publicly the amount of
such restructuring costs or the fact that the Company engaged in restructuring
activities during the periods restructuring costs were incurred; and (ii) gains
or losses associated with discontinued




--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 3 of 8




operations, as determined in accordance with GAAP, but limited to the first
reporting period an operation is determined to be discontinued and all
subsequent periods (i.e., there will be no retroactive application of this
adjustment); and (B) as adjusted for all gains or losses associated with events
or transactions that the Committee has made a finding are unusual in nature,
infrequently occurring and otherwise not indicative of the Company’s normal
operations, and therefore, not indicative of the underlying Company
performance.  For purposes of this part (B), such events or transactions could
include: (i) settlements of claims and litigation; (ii) disposals of operations
including a disposition of a significant amount of the Company’s assets;
(iii) losses on sales of investments; and (iv) changes in laws and/or
regulations.  “Invested Capital” means (i) the value of the Company’s equity as
reported in its consolidated financial statements for such period determined in
accordance with GAAP, plus (ii) the value of the Company’s debt as reported in
its consolidated financial statements for such period determined in accordance
with GAAP, minus (iii) the Company’s cash and cash equivalent assets as reported
in its consolidated financial statements for such period determined in
accordance with GAAP.
(c)
After the Award Date, a number of Restricted Stock Units equal to the Earned
ROIC Restricted Stock Units will become 100% vested (referred to as “Vested
Units”) on the third anniversary of the Award Date (the “Maturity Date”),
provided that, except as provided in Section 2(d) below, Employee remains
continuously employed by the Company or Related Company through such Maturity
Date.

(d)
Notwithstanding anything in this Agreement or Schedule B of the Plan to the
contrary, in the event that Employee’s employment with the Company or Related
Company terminates prior to the Maturity Date as a result of Employee’s
Retirement, death, or Disability, this Award shall remain outstanding and shall
vest on the Maturity Date based on the Company’s average Return on Invested
Capital over the Performance Period; provided, that on the Maturity Date only a
pro-rated portion (based on the number of days, during the period between the
Award Date and the Maturity Date, that Employee was employed by the Company or
Related Company prior to Employee’s Retirement death, or Disability) of the
Earned ROIC Restricted Stock Units will become vested, with the remainder of the
Award forfeited at that time.

(e)
Notwithstanding anything in this Agreement or Schedule B of the Plan to the
contrary, in the event of a Change in Control, the number of Earned ROIC
Restricted Stock Units shall be determined as of the date such Change in Control
is consummated, rather than the Maturity Date, with the number of Earned ROIC
Restricted Stock Units determined as set forth in Section 2(b) hereof, except
that: (1) if the Change in Control occurs prior to the last day of fiscal year
2019, the ROIC Performance Multiplier will be 100%; and (2) if the Change in
Control occurs upon or after the last day of fiscal year 2019, the ROIC
Performance Multiplier shall be determined pursuant to Section 2(b) based upon
the Company’s average Return on Invested Capital based on information available
as of the Change in Control (taking into account the consideration per share to
be paid in the Change in Control transaction).

Following a Change in Control, except as otherwise set forth in the Plan
(including Schedule B thereof), the Earned ROIC Restricted Stock Units shall
remain




--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 4 of 8




outstanding and subject to the terms and conditions of the Plan and this
Agreement, including the vesting condition of continued employment through the
Maturity Date.
(f)
Except as set forth herein and in the Plan (including Schedule B thereof, the
terms of which shall apply to the Award), Employee has no rights, partial or
otherwise in the Award and/or any shares of Jacobs Common Stock subject thereto
unless and until the Award has been earned and vested pursuant to this Section
2.

(g)
Each Vested Unit shall be settled by the delivery of one share of Common Stock
(subject to adjustment under the Plan), unless the Committee elects to settle
the Vested Unit in another form of consideration of equivalent value (as
determined by the Committee in its sole discretion) in connection with or
following a Change in Control. If the Employee has not made any EDP Deferral
Election with respect to Restricted Stock Units that become vested, settlement
will occur as soon as practicable following certification by the Company of the
number of Earned ROIC Restricted Stock Units and passage of the Maturity Date
(or, if earlier, the date the Award becomes vested pursuant to the terms of the
Plan, including Schedule B thereof, or Section 2(d) above), but in no event
later than 30 days following the Maturity Date (or such earlier date that the
Award becomes vested). If the Employee has made an EDP Deferral Election,
deferred Vested Units shall be settled as soon as practicable following the date
elected on the Employee’s operative EDP Deferral Election or other settlement
date set forth under the terms of the EDP. In any event, no fractional shares
shall be issued pursuant to this Agreement.

(h)
Neither the Award, nor any interest therein nor shares of Jacobs Common Stock
payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.

3.Section 409A Compliance
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Plan and this Agreement shall be construed or deemed to be amended
as necessary to comply with the requirements of Section 409A of the Code, to
avoid the imposition of any additional or accelerated taxes or other penalties
under Section 409A of the Code. The Committee, in its sole discretion, shall
determine the requirements of Section 409A of the Code applicable to the Plan
and this Agreement and shall interpret the terms of each consistently therewith.
Under no circumstances, however, shall the Company have any liability under the
Plan or this Agreement for any taxes, penalties or interest due on amounts paid
or payable pursuant to the Plan and/or this Agreement or any EDP Deferral
Election, including any taxes, penalties or interest imposed under Section 409A
of the Code. Notwithstanding anything to the contrary contained in this
Agreement, to the extent that any payment or benefit under this Agreement, or
any other plan or arrangement of the Company or its affiliates, is determined by
the Company to constitute “non-qualified deferred compensation” subject to
Section 409A and is payable to Employee by reason of Employee’s termination of
employment, then (a) such payment or benefit shall be made or provided to
Employee only upon a “separation from service” as defined for purposes of
Section 409A under applicable regulations and (b) if Employee is a “specified
employee” (within the meaning of Section 409A and as determined by the Company),
such payment or benefit shall not be made or provided before the date that is
six months after the date of Employee’s separation from service (or Employee’s




--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 5 of 8




earlier death). Each payment under this Agreement will be treated as a separate
payment under Section 409A of the Code.
4.Status of Participant
Except as set forth in this section, Employee shall have no rights as a
stockholder (including, without limitation, any voting rights or rights to
receive dividends with respect to the shares of Jacobs Common Stock subject to
the Award) with respect to either the Award granted hereunder or the shares of
Jacobs Common Stock underlying the Award, unless and until such shares are
issued in respect of Vested Units, and then only to the extent of such issued
shares.
Notwithstanding the foregoing, the Employee is entitled to a “Dividend
Equivalent Right” under the EDP with respect to each Vested Unit for which
delivery of the underlying share of Common Stock has been deferred pursuant to
an EDP Deferral Election, to the extent the Company pays any cash dividend with
respect to outstanding Jacobs Common Stock on or after the date on which such
Vested Unit is deferred and while such Vested Unit remains outstanding. The term
“Dividend Equivalent Right” shall mean a dollar amount equal to the per-share
cash dividend paid by the Company. Any Dividend Equivalent Right will be subject
to the same payment and other terms and conditions (including, if applicable,
the terms of the EDP and EDP Deferral Election) as the Vested Unit to which it
relates.
Except as otherwise provided under the terms of the EDP or EDP Deferral
Election, if applicable: (a) any vested Dividend Equivalent Right with respect
to Vested Units will be paid to the Employee in cash at the same time the
underlying share of Common Stock is delivered to the Employee; and (b) the
Employee will not be credited with Dividend Equivalent Rights with respect to
any Restricted Stock Unit prior to vesting or to any Restricted Stock Unit that,
as of the record date for the relevant dividend, is no longer outstanding for
any reason (e.g., because it has been settled in Common Stock or has been
terminated), and the Employee will not be entitled to any payment for Dividend
Equivalent Rights with respect to any Restricted Stock Unit that terminates
without vesting. For purposes of this Agreement, a Vested Unit that has not yet
been settled (e.g., because of an EDP Deferral Election) shall be considered
outstanding for purposes of this Section 4.
No shares may be issued in respect of Vested Units if, in the opinion of counsel
for the Company, all then applicable requirements of the Securities and Exchange
Commission and any other regulatory agencies having jurisdiction and of any
stock exchange upon which the shares of the Company may be listed are not fully
met, and, as a condition of the issuance of shares, Employee shall take all such
action as counsel may advise is necessary for Employee to take to meet such
requirements.
5.Nature of Award
In accepting the Award, Employee acknowledges, understands and agrees that:
(a)
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)
The Award of the Restricted Stock Units hereunder is voluntary and occasional
and does not create any contractual or other right to receive future Awards of
Restricted





--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 6 of 8




Stock Units, or any benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been awarded in the past;
(c)
All decisions with respect to future Restricted Stock Unit or other awards, if
any, will be at the sole discretion of the Company;

(d)
The Award and Employee’s participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or services contract with
the Company, or any Related Companies and shall not interfere with the ability
of the Company, or any Related Company, as applicable, to terminate Employee’s
employment or service relationship (if any);

(e)
The Award and the shares of Jacobs Common Stock subject to the Award, the value
of same, and any ultimate gain, loss, income or expense associated with the
Award are not part of Employee’s normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(f)
No claim or entitlement to compensation or damages shall arise from forfeiture
of the Award for any reason, including forfeiture resulting from Employee
ceasing to provide employment or other services to the Company or any Related
Company (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Employee is employed or
the terms of Employee’s employment agreement, if any), and in consideration of
the Award to which Employee is otherwise not entitled, Employee irrevocably
agrees never to institute or allow to be instituted on his or her behalf any
claim against the Company or any of its Related Companies, waives his or her
ability, if any, to bring any such claim, and releases the Company and any
Related Companies from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Employee shall be deemed irrevocably to have agreed
not to pursue such claim and agrees to execute any and all documents necessary
to request dismissal or withdrawal of such claim.

6.Data Privacy
Employee understands that the Company and/or a Related Company may hold certain
personal information about the Employee in connection with this Agreement
(including the terms of the EDP and EDP Deferral Election to the extent
applicable under Section 1), including, but not limited to, Employee’s name,
home address and telephone number, date of birth, social security number or
other identification number, salary, nationality, job title, any shares of
Jacobs Common Stock or directorships held in the Company, details of all Awards
or any other entitlement to shares of Jacobs Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in Employee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan and this
Agreement (“Data”).
Employee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Employee’s personal Data by and among,
as applicable, the Company




--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 7 of 8




and its Related Companies for the exclusive purpose of implementing,
administering and managing Employee’s participation in the Plan and under this
Agreement.
Employee understands that Data will be transferred to the Company’s broker,
administrative agents or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Employee understands
that the recipients of the Data may be located in the United States or
elsewhere, and that the recipients’ country or countries in which such
recipients reside or operate (e.g., the United States) may have different data
privacy laws and protections than Employee’s country. Employee understands that
if he or she resides outside the United States, he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage Employee’s participation in the Plan and this Agreement or as required
under applicable law.
7.Payment of Withholding Taxes
Employee acknowledges that, regardless of any action taken by the Company or
Related Companies or, if different, Employee’s employer (the “Employer”) the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Employee’s participation in the Plan and legally applicable to Employee or
deemed by the Company, Related Company or the Employer in its discretion to be
an appropriate charge to Employee even if legally applicable to the Company,
Related Company or the Employer (“Tax-Related Items”), is and remains Employee’s
responsibility and may exceed the amount actually withheld by the Company,
Related Company or the Employer. Employee further acknowledges and agrees that
the Company or Related Company and/or the Employer may, if it so determines,
offset any Employer tax liabilities deemed applicable to Employee by reducing
the shares of Jacobs Common Stock otherwise deliverable to Employee pursuant to
this Agreement. Employee further acknowledges that the Company, Related Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of shares of
Jacobs Common Stock acquired pursuant to such settlement; and (2) do not commit
to and are under no obligation to structure the terms of the Award or any aspect
of the Restricted Stock Units to reduce or eliminate Employee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Employee is
subject to Tax-Related Items in more than one jurisdiction between the Award
Date and the date of any relevant taxable or tax withholding event, as
applicable, Employee acknowledges that the Company, Related Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. The Company may
refuse to issue or deliver any shares of Jacobs Common Stock to the Employee
until the obligation for any Tax-Related Items due in connection with the Award
has been satisfied.
Under no circumstances can the Company be required to withhold from the shares
of Jacobs Common Stock that would otherwise be delivered to Employee upon
settlement of the Award a number of shares having a total Fair Market Value that
exceeds the amount of withholding taxes as determined by the Company at the time
the Award vests.
8.Services as Employee




--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 8 of 8




Employee shall not be deemed to have ceased to be employed by the Company (or
any Related Company) for purposes of this Agreement by reason of Employee’s
transfer to a Related Company (or to the Company or to another Related Company).
The Committee may determine that, for purposes of this Agreement, Employee shall
be considered as still in the employ of the Company or of the Related Company
while on leave of absence.
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Company or any Related Company, affects the Employee’s
status as an employee at will who is subject to termination without cause,
confers upon the Employee any right to remain employed by or in service to the
Company or any Related Company, interferes in any way with the right of the
Company or any Related Company, as applicable, at any time to terminate such
employment or services, or affects the right of the Company or any Related
Company, as applicable, to increase or decrease the Employee’s other
compensation or benefits. Nothing in this paragraph, however, is intended to
adversely affect any independent contractual right of the Employee without his
or her consent thereto.
9.Miscellaneous Provisions
This Agreement is governed in all respects by the Plan and applicable law. In
the event of any inconsistency between the terms of the Plan and this Agreement,
the terms of the Plan shall prevail. Subject to the limitations of the Plan, the
Company may, with the written consent of Employee, amend this Agreement. This
Agreement shall be construed, administered and enforced according to the laws of
the State of Delaware.
10.Clawback
Employee agrees that if Employee is or becomes a Section 16 executive officer of
the Company, in the event of any Inaccurate Financial Statement, Employee will
return to the Company on demand all incentive-based compensation payments
(whether under this Award, the Plan or otherwise) made to Employee during the
3-year period preceding the date on which the Company is required to prepare an
accounting restatement that are in excess of what would have been paid had such
incentive-based compensation instead been determined under the accounting
restatement (the “Payments”).  In addition, Employee agrees to application of
any clawback, forfeiture, recoupment, or similar requirement required to apply
to incentive-based compensation granted to Employee under any current or future
applicable law or listing standard or regulatory body requirement.  An
“Inaccurate Financial Statement” is any inaccurate financial statement due to
material noncompliance by the Company with any financial reporting requirements
under the securities laws.
11.Agreement of Employee
By signing below or electronically accepting this Award, Employee (1) agrees to
the terms and conditions of this Agreement, (2) confirms receipt of a copy of
the Plan and all amendments and supplements thereto, and (3) appoints the
officers of the Company as Employee's true and lawful attorney-in-fact, with
full power of substitution in the premises, granting to each full power and
authority to do and perform any and every act whatsoever requisite, necessary,
or proper to be done, on behalf of Employee which, in the opinion of such
attorney-in-fact, is necessary or prudent to effect the forfeiture of the Award
to the Company, or the delivery of the Jacobs Common Stock to Employee, in
accordance with the terms and conditions of this Agreement.




--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 9 of 8




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.


JACOBS ENGINEERING GROUP INC.




By: /s/ Steven J. Demetriou         
Steven J. Demetriou
Chairman and Chief Executive Officer




